100 N.Y.2d 636 (2003)
ORLANDO HOLLIDAY et al., Appellants,
v.
HUDSON ARMORED CAR & COURIER SERVICE, INC., Respondent, et al., Defendant. (And a Third-Party Action.)
HUDSON ARMORED CAR & COURIER SERVICE, INC., Second Third-Party Plaintiff,
v.
CITY OF NEW YORK DEPARTMENT OF GENERAL SERVICES et al., Second Third-Party Defendants-Respondents.
Court of Appeals of the State of New York.
Submitted August 18, 2003.
Decided October 30, 2003.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed Supreme Court's order denying appellants' motion for leave to amend the complaint, dismissed upon the ground that such portion of the *637 order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.